         Case 5:19-cv-05377-RBS Document 59 Filed 09/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PEACE CHURCH RISK RETENTION          :
GROUP, (A RECIPROCAL), AS SUBROGEE   :
OF BARCLAY FRIENDS, ET AL.           :
                                     :                     CIVIL ACTION
             v.                      :
                                     :                     NO. 19-5377
JOHNSON CONTROLS FIRE PROTECTION LP, :
f/k/a SIMPLEX GRINNELL LP            :


                                           ORDER

       AND NOW, this 1st day of September 2021, upon consideration of Defendant’s Motion

to Certify the Court’s March 31, 2021 Order Denying Defendant’s Motion to Dismiss (ECF No.

34) for Interlocutory Appeal under 28 U.S.C. § 1292(b) (ECF No. 46), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED as follows:

          1. The Motion is GRANTED. The March 31, 2021 Order (ECF No. 34) is certified

              for interlocutory appeal.

          2. The Clerk of Court shall mark this action closed for statistical purposes and place

              the matter in civil suspense pending adjudication of the interlocutory appeal, and

              until further Order of the Court.

       IT IS SO ORDERED.



                                                    BY THE COURT:


                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
